DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on February 2, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21, 5/10/21 and 10/12/21 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the cross-reference to relate applications needs to be updated in paragraph 0001.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without impression cookie, impression data structure, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Applicants specification pages 16-22 and Figures 2-4 discloses receiving a hypertext transfer protocol (HTTP) request to obtain cookie/impression cookie information and if the impression cookie is present it parse the cookie and update the impression data structure and identify the user and if the impression cookie is not present it will attempt to identify the user.  Content data is generated based on the updated impression data structure.  However, the applicant does not claim any impression cookie or impression data structure which seems to be an essential subject according to applicant disclosure pages 16-22 and Figures 2-4.  The limitations of claim 1 is only disclosed in the summary of the invention and is not described in the detailed description of the invention or shown in the Figures 2-4.  Claim limitations parsing the first HTTP request to identify aa first data object matching a set of characteristics……; extracting a first set of serialized data elements from a first data object as well as the other limitations in the claim are only discussed in the summary of the invention and not the detailed description of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsev (U.S. Pub. No. 2016/0285992) in view of Gonzalez Sanchez et al (hereinafter, “Sanchez”, U.S. Pub. No. 2019/0130134).
As per claim 1, Katsev discloses a computer server comprising: 
processor hardware (paragraph 0088); and 
memory hardware coupled to the processor hardware, wherein the memory hardware stores instructions for execution by the processor hardware (paragraphs 0088 and 0090), and 
wherein the instructions include, in response to receiving a first hypertext transfer protocol (HTTP) request from a first user agent (paragraphs 0044 and 0060; Katsev disclose a HTTP request from a user-agent string): 
parsing the first HTTP request to identify a first data object matching a set of characteristics (paragraphs 0060 and 0062; Katsev discloses parsing a HTTP request to identify a resource by matching the HTTP request by comparing appropriate portions of the identified headers with the corresponding appropriate portions of the headers in the cache); 
generating a new data element based on the first HTTP request (paragraphs 0062 and 0063; Katsev discloses generating a new resource based on the cached header),
in response to the first data object being present: 
extracting a first set of serialized data elements from the first data object (paragraphs 0062 and 0063), and 
generating a second data object based on serializing the new data element and the first set of serialized data elements (paragraphs 0063).
However, Katsev does not explicitly disclose:
 in response to the first data object being absent and a user of the first user agent being identifiable: 
determining a second set of serialized data elements based on an identity of the user, and 
generating the second data object based on serializing the new data element and the second set of serialized data elements; and 
transmitting a first HTTP response to the first user agent, wherein the first HTTP response includes the second data object.
Sanchez discloses method and system for preserving privacy in an http communication between client and server comprising:
in response to the first data object being absent and a user of the first user agent being identifiable (paragraph 0067): 
determining a second set of serialized data elements based on an identity of the user (paragraph 0070), and 
generating the second data object based on serializing the new data element and the second set of serialized data elements (paragraph 0070); and 
transmitting a first HTTP response to the first user agent, wherein the first HTTP response includes the second data object (paragraphs 0069 and 0070).

As per claim 2, Katsev discloses the invention substantially as claims discussed above.
However, Katsev does not explicitly disclose: 
each data element in the second data object is associated with a timestamp; and 
an order of the data elements within the second data object is determined by sorting on the timestamps.
Sanchez discloses method and system for preserving privacy in an http communication between client and server comprising:
each data element in the second data object is associated with a timestamp (paragraphs 0044 and 0074); and 
an order of the data elements within the second data object is determined by sorting on the timestamps (paragraphs 0044 and 0074).
Thererfore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Katsev by incorporating or implementing recording timestamps for the data in a HTTP request in a timely and efficient manner.
As per claim 3, Katsev discloses:
wherein the first data object is a name- value pair and the set of characteristics is a predefined name of the name-value pair (paragraph 0063).
As per claim 4, Katsev discloses:
wherein the first data object is included in a cookie header of the HTTP request (paragraph 0044).
5, Katsev discloses:
wherein the first HTTP response includes the second data object in an HTTP header (paragraph 0052).
As per claim 6, Katsev discloses:
wherein the HTTP header is a set-cookie header (paragraph 0044).
As per claim 7, Katsev discloses the invention substantially as claims discussed above.
However, Katsev does not explicitly disclose:
wherein the instructions include, in response to the first data object being absent and a user of the first user agent not being identifiable, generating the second data object based on the new data element.
Sanchez discloses method and system for preserving privacy in an http communication between client and server comprising:
wherein the instructions include, in response to the first data object being absent and a user of the first user agent not being identifiable, generating the second data object based on the new data element (paragraphs 0069 and 0070).
Thererfore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Katsev by incorporating or implementing extracting cookie information from the HTTP request to determine if a user is present for the purpose of preserving a user privacy.
As per claim 8, Katsev discloses:
wherein the new data element is generated based on information encoded in a uniform resource locator (URL) specified by the first HTTP request (paragraph 0050).
As per claim 9, Katsev discloses:
wherein the information is encoded in a query string of the URL (paragraph 0050.
 10, Katsev discloses the invention substantially as claims discussed above.
Katsev does not explicitly disclose:
wherein the new data element includes a timestamp.
Sanchez discloses method and system for preserving privacy in an http communication between client and server comprising:
wherein the new data element includes a timestamp (paragraphs 0044 and 0074).
Thererfore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Katsev by incorporating or implementing recording timestamps for the data in a HTTP request in a timely and efficient manner.
As per claim 11, Katsev discloses:
wherein the instructions include transmitting the new data element to a database server (paragraph 0047).
As per claim 12, Katsev discloses wherein:
additional metadata is transmitted to the database server along with the new data element (paragraph 0047); and
the additional metadata includes information based on a user-agent string from the first HTTP request (paragraph 0044).
As per claim 13, Katsev discloses the invention substantially as claims discussed above.
However, Katsev does not explicitly disclose:
wherein the additional metadata includes at least one of an internet protocol (IP) address of the user agent and a geolocation of the user agent.
Sanchez discloses method and system for preserving privacy in an http communication between client and server comprising:
wherein the additional metadata includes at least one of an internet protocol (IP) address of the user agent and a geolocation of the user agent (paragraph 0044).
Thererfore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Katsev by incorporating or implementing extracting the Internet Protocol address from the HTTP request for the purpose of determining the location of the user request .
As per claim 14, Katsev discloses the invention substantially as claims discussed above.
However, Katsev does not explicitly disclose:
wherein identification of the user is performed based on an internet protocol (IP) of the user agent.
Sanchez discloses method and system for preserving privacy in an http communication between client and server comprising:
wherein identification of the user is performed based on an internet protocol (IP) of the user agent (paragraph 0044).
Thererfore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Katsev by incorporating or implementing extracting the Internet Protocol address from the HTTP request for the purpose of determining the location of the user request .
As per claim 15, Katsev discloses:
wherein identification of the user is performed based on a cookie within the first HTTP request that is distinct from the first data object (paragraphs 0040 and 0041).
As per claim 16, Katsev discloses:
wherein the second set of serialized data elements is determined by sending a request indicating the identity of the user to a database server (paragraph 0047).
17, Katsev discloses wherein the second set of serialized data elements is determined by:
consulting a cache according to the identity of the user (paragraphs 0060 and 0062); and
in response to a miss in the cache for the identity of the user, sending a request indicating the identity of the user to a database server (paragraphs 0060 and 0062).
As per claim 18, Katsev discloses:
wherein the instructions include, in response to a hit in the cache for the identity of the user, sending the request indicating the identity of the user to the database server (paragraph 0047 and 0062).

8.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsev (U.S. Pub. No. 2016/0285992) in view of Gonzalez Sanchez et al (hereinafter, “Sanchez”, U.S. Pub. No. 2019/0130134) and in further view of Patton et al (hereinafter, “Patton”, U.S. Pub. 2014/0244387).
As per claim 19, Katsev in of Sanchez discloses the invention substantially as claims discussed above.
However, Katsev in view of Sanchez does not explicitly disclose:
wherein the first HTTP response includes an image. 
Patton discloses systems and method for accessing first party cookies comprising:
wherein the first HTTP response includes an image (paragraphs 0036 and 0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Katsev in view of Sanchez by incorporating or implementing an image in a HTTP response for the purpose of accessing data stored on the Internet.
As per claim 20, Katsev in view of Sanchez discloses the invention substantially as claims discussed above.
However, Katsev in view of Sanchez does not explicitly disclose:
wherein the image is one pixel in height and one pixel in width.
Patton discloses systems and method for accessing first party cookies comprising:
wherein the image is one pixel in height and one pixel in width (paragraphs 0036 and 0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Katsev in view of Sanchez by incorporating or implementing an image in a HTTP response for the purpose of accessing data stored on the Internet.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
March 26, 2022